NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3291-18

TEACH SOLAIS NJ, LLC,

          Plaintiff-Appellant,

v.

RIVKA NAGEL,

          Defendant-Respondent,

and

MOHAMMED HOSSAIN, and
WELLS FARGO BANK, NA,

     Defendants.
___________________________

                   Submitted March 25, 2020 – Decided April 15, 2021

                   Before Judges Fuentes, Mayer and Enright.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Atlantic County, Docket No. C-
                   000066-17.

                   Haviland Hughes and Daniel J. Gallagher, attorneys for
                   appellant (Donald E. Haviland, Jr. and Daniel J.
                   Gallagher, on the briefs).
            Reger Rizzo & Darnall LLP, attorneys for respondent
            (Richard M. Darnall, on the brief).

      The opinion of the court was delivered by

FUENTES, P.J.A.D.

      Plaintiff Teach Solais NJ, LLC, a commercial real estate developer,

sought to purchase a property on South Trenton Avenue in Atlantic City that

was owned by Mohammed Hossain. At the same time, Wells Fargo Bank, which

held a mortgage on the property, had commenced foreclosure proceedings

against Hossain. Because a sheriff's sale had not yet taken place, Hossain still

had title to the property when he interacted with Teach Solais. Hossain thus

listed the property as a short sale with real estate agent Rivka Nagel, an associate

of Berkshire Hathaway HomeServices Fox & Roach, Realtors.

      Teach Solais responded to the listing and submitted two offers to purchase

the property, each accompanied by contracts, which were both rejected by

Hossain. The property was eventually sold at a sheriff's sale where Teach Solais

opted not to submit a bid. Instead, Teach Solais decided to file a civil action in

the Chancery Division, General Equity Part against Hossain, Nagel, and Wells

Fargo Bank seeking both equitable and compensatory relief.

      Teach Solais alleged that Nagel listed the property for $89,900. Based on

this listing, it submitted "an offer to purchase the property for $100,000.00 with

                                                                              A-3291-18
                                         2
an escalation clause up to $200,000.00." Teach Solais claimed that because the

property was listed as a short sale, Hossain was required to submit "the highest

and best offer" to Wells Fargo for approval. Despite this, Teach Solais alleged

that "Hossain misrepresented that another offer had been submitted to Wells

Fargo."

      Based on these allegations, Teach Solais sought equitable relief in the

form of specific performance directing defendants to convey title to the property

to plaintiff; compensatory damages from Nagel for tortious interference with

contract; and compensatory and punitive damages against Wells Fargo based on

common law fraud. Contemporaneous with this civil action, Teach Solais also

filed a notice of lis pendens 1 on the property. The court granted Wells Fargo's

motion for summary judgment and dismissed all the claims against it. Hoss ain

did not file an answer to plaintiff's complaint nor appear at any stage of the

litigation.

      Nagel filed a responsive pleading and after engaging in discovery, moved

for summary judgment seeking the dismissal of Teach Solais' claims based on



1
 A notice of lis pendens filed pursuant to N.J.S.A. 2A:15-6 can be filed only in
an action that affects the title to real estate. The statute also makes clear that
"[n]o notice of lis pendens shall be filed . . . in an action to recover a judgment
for money or damages only."
                                                                             A-3291-18
                                        3
tortious interference with contract and common law fraud. The motion came for

oral argument before Judge Michael J. Blee on March 15, 2019. The judge

granted Nagel's motion for summary judgment and dismissed the case as a

matter of law in an order dated March 18, 2019. Judge Blee explained the basis

for his ruling in a Memorandum of Opinion attached to the order.

      In this appeal, Teach Solais argues the motion judge erred when he held

that it could not prove its tortious interference with contract and common law

fraud claims without a real estate expert to: (1) establish the standard of care

within the industry; and (2) explain how Nagel allegedly breached this standard

under the material facts of this case. Alternatively, Teach Solais argues the

motion judge erred when he ruled the common knowledge doctrine did not

apply. After considering the record presented by the parties and applying the

relevant standard of review, we affirm substantially for the reasons expressed

by Judge Blee.

                                       I.

      These are the salient facts. On June 27, 2017, prior to the sheriff’s sale,

Hossain listed the property as a short sale at $89,000 with Berkshire Hathaway

HomeServices Fox & Roach, Realtors. Hossain received an offer of $79,000

from Shahin Alam and agreed to sell him the property. The form of contract


                                                                           A-3291-18
                                       4
approved by the New Jersey Real Estate Commission and used by Nagel in this

case contained the following two relevant provisions:

            SHORT SALE:

             A "Short Sale" is a transaction for the sale and
            purchase of real property where the Purchase Price is
            less than the amount required to pay off the liens on the
            real property, such as mortgages, judgments, taxes,
            homeowner or condominium association fees,
            assessments, as well closing costs, including but not
            limited to brokerage commissions, realty transfer fee
            and attorneys' fees. This transaction is or may be a
            Short Sale.

            CONTINGENCY OF APPROVAL FROM LIEN
            HOLDERS OF SHORT SALE:

            The Contract is subject to the written consent by the
            holders of certain liens on the Property (the
            "Designated Lien Holders") to accept less than the
            amount owed to them in order to release their liens,
            thereby allowing a closing to occur. If such consent(s)
            is not obtained, Seller will be unable to convey title to
            Buyer in accordance with Section 11 of the Contract.
            The Designated Lien Holders and the approximate
            amounts of their liens are as follows: [The space
            provided in the contract following this provision was
            left blank.]

      On June 29, 2017, Teach Solais made a $100,000 offer to Hossain in the

form of a contractual agreement that contained a price escalation addendum in

which the offer would increase by $10,000 over any next offer, until it reached

a maximum of price of $200,000. Christine Castellani, a licensed real estate

                                                                         A-3291-18
                                       5
agent and broker affiliated with Balsley Losco Realty, represented Teach Solais

at this stage of negotiations. Teach Solais' attorney drafted the contract and

conveyed the second and final offer of purchase made by Teach Solais.

Although Nagel was the real estate agent who represented Hossain in these short

sale negotiations, paragraph twenty-nine of the contract entitled "Real Estate

Commission" provided: "The Seller agrees to pay a commission of [six percent]

to and [sic] Balsley Losco Realty in equal shares for their services in effe cting

this sale, which the Seller agrees to pay at the time of final settlement with the

passing of the deed."

      Furthermore, the contract that Teach Solais' attorney drafted also

contained the following self-executing termination clause:

            If the Seller has not executed and delivered this
            Agreement to the Buyer after three (3) days from the
            date of delivery of this Agreement to the Seller, then
            this agreement shall be considered null and void and the
            Buyer shall be entitled to the immediate return of all
            deposit monies held by the escrow agent without
            liability to either party for releasing such funds. Buyer
            shall also be entitled to the immediate return of all
            copies of the Agreement.




                                                                            A-3291-18
                                        6
      During the litigation, Nagel's counsel deposed Teach Solais' attorney 2 and

specifically questioned him about the intent of this self-executing clause:

             Q. So there is a three-day self-executing paragraph
             where it's null and void if you do not get it back signed
             from the seller within three days of the seller's receipt,
             correct?

             A. That's what it says. Yep.

             Q. So was your intent with this paragraph, because you
             drafted it, if you don't get it back in three days signed
             by the seller, contract is null and void?

             A. Intent was to get the seller to respond within three
             days.

             Q. Right. But if he doesn't, it's null and void?

             A. That's what it says.

             Q. And you drafted it?

             A. I did.

      Hossain rejected Teach Solais' second and final offer. Teach Solais'

litigation attorney questioned Nagel directly about Hossain's rejection of this

offer in the course of her deposition.

             Q. Have you ever seen this document before?


2
  Because an attorney cannot represent a litigant if he or she is also a fact witness
in the case, Teach Solais retained different counsel to represent its interests in
this litigation before the General Equity Part. See RPC 3.7
                                                                              A-3291-18
                                         7
A. Yes.

Q. Can you tell me what it is?

A. That's an agreement that I got from Christine
[Castellani].

Q . And on the back of that agreement, do you see that
there is an escalation clause?

A. Sure. Yes.

Q. And can you tell me what the escalation clause says?

A. Any offer comes, there will be 10,000 more.

Q. And the initial offer was for how much?

A. A hundred thousand.

Q. And it's dated June 29th, 2017; is that when you
received it.

A. I guess. I don't remember, but if it says so. I don't
recall when. Probably she sent it immediately, as I
know her.

Q. When did you present this to the seller?

A. I called the seller, told him to come to my office.

Q. On the same day? On June 29th, 2017?

A. He didn't come immediately. This was a weekend
or something. I don't remember. And he said from
where, from who. I told him from Teach Solais. He
said, "Oh." He said, "Oh, that's one I don't want." I
don't know why.

                                                           A-3291-18
                           8
            Q. Did he explain to you why he didn't want the contract
            for more money?

            A. I called him. I called Pinky. I said, "Pinky, could
            you please come." And she came. I said, Pinky, this
            guy, I told her what's happened, he doesn't want this.
            So I really I tried to. And I ask him a hundred times
            why. He said I don't want to discuss about it. He had -
            - he spoke to -- he called the gentleman Mr. Ron, called
            him a couple times. I don't know what was said, what
            he was offering to him. He said something that's not
            acceptable to him at all.

            Q. So Mr. Hossain said it was unacceptable to him?

            A. Yes. I don't know why.

      Despite not having a fully executed contract with Hossain, which included

a self-executing three-day termination clause that by this time had nullified any

alleged agreement, Teach Solais filed its initial complaint in the Chancery

Division on September 6, 2017. In this civil action Teach Solais sought the

equitable relief of specific performance against Hossain, and compensatory and

punitive damages against Nagel based on tortious interference with contract and

common law fraud. On September 12, 2017, Teach Solais filed a notice of lis

pendens on the property.

      On September 23, 2017, Nagel notified Teach Solais' real estate agent

Christina Castellani that the property was again available.       Teach Solais'


                                                                           A-3291-18
                                        9
attorney again submitted a form of contract, which contained the same three-day

self-executing termination clause. Hossain rejected the offer, both orally and in

a written statement dated October 3, 2017. On that same date, Hossain entered

into a contract with MASA Investment, LLC, for the sale of the property in the

amount of $105,000. Hossain also signed the New Jersey Realtors Addendum

Regarding Possible Short Sales, which disclosed that Chase Bank had a lien on

the property in the amount of $300,623.68.

      This second potential sale was also nullified. The property was sold at a

sheriff’s sale held on January 18, 2018, for $81,000.00. A representative of

Teach Solais did not attend the sheriff’s sale nor bid on the property. Its

representative claimed he was not aware that the property was scheduled to be

sold at a sheriff’s sale. Teach Solais' real estate agent did not inform it that the

property was scheduled for a sheriff’s sale.

                                        II.

      A motion for summary judgment should be granted "if the pleadings,

depositions, answers to interrogatories and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact

challenged" and the party seeking this relief "is entitled to a judgment or order

as a matter of law." R. 4:46-2(c). Thus, to defeat a motion for summary


                                                                              A-3291-18
                                        10
judgment, the opposing party must do more than merely "point[] to any fact in

dispute" to establish a genuine issue of material fact. Brill v. Guardian Life Ins.

Co. of Am., 142 N.J. 520, 529 (1995). As Justice Coleman noted in Brill, if the

party opposing the summary judgment motion

            offers . . . only facts which are immaterial or of an
            insubstantial nature, a mere scintilla, "fanciful,
            frivolous, gauzy or merely suspicious," he will not be
            heard to complain if the court grants summary
            judgment, taking as true the statement of
            uncontradicted facts in the papers relied upon by the
            moving party, such papers themselves not otherwise
            showing the existence of an issue of material fact.

            [Ibid (quoting Judson v. Peoples Bank & Trust Co. of
            Westfield, 17 N.J. 67, 75 (1954)).]

      As an appellate court, we review a summary judgment decision by the

same standard that governs the motion judge's determination. RSI Bank v.

Providence Mut. Fire Ins. Co., 234 N.J. 459, 472 (2018) (citing Bhagat v.

Bhagat, 217 N.J. 22, 38 (2014)). That is, we review the evidence in the record,

including all legitimate inferences therefrom, in the light most favorable to the

non-moving party. In this light, we discern no legal or factual basis to disagree

with Judge Blee's decision to grant Nagel's motion for summary judgment and

dismiss this complaint against her as a matter of law.




                                                                             A-3291-18
                                       11
      A party seeking compensatory relief based on tortious interference with a

contract is required to present some evidence that the offending party

intentionally and improperly interfered with its prospective contractual relation

and as a result, is liable for the aggrieved party's pecuniary loss.             The

interference must consist of: "(a) inducing or otherwise causing a third person

not to enter into or continue the prospective relation or (b) preventing the other

from acquiring or continuing the prospective relation." Nostrame v. Santiago,

213 N.J. 109, 122 (2013) (quoting Restatement (Second) of Torts, §766B).

      Here, the factual record shows Teach Solais was represented by counsel

and retained the services of an independent real estate broker to represent its

interests at every stage of the negotiations to purchase this property. Nagel was

Hossain's real estate agent and acted at all times on his behalf. Nagel never

misrepresented her role in the negotiations and acted in good faith when she

conveyed Hossain's decisions to reject Teach Solais' offers.          Of particular

relevance, Teach Solais' failure to purchase this property is attributable to its

decision, whether by ignorance or by choice, not to attend the sheriff's sale and

participate in the bidding process. The record does not contain any evidence

that Nagel or anyone acting on her behalf ever attempted or conspired to conceal

the date and location of the sheriff's sale. In short, Teach Solais did not establish


                                                                               A-3291-18
                                        12
a prima facie case of tortious interference with a contract. See Printing Mart-

Morristown v. Sharp Elecs. Corp., 116 N.J. 739, 751-52 (1989).

      Teach Solais' claims based on common law fraud are equally without

merit. "The elements of common-law fraud are '(1) a material misrepresentation

of a presently existing or past fact; (2) knowledge or belief by the defendant of

its falsity; (3) an intention that the other person rely on it; (4) reasonable reliance

thereon by the other person; and (5) resulting damages.'" Allstate New Jersey

Ins. Co. v. Lajara, 222 N.J. 129, 147 (2015) (quoting Banco Popular N. Am. v.

Gandi, 184 N.J. 161, 172-73 (2005)). "A misrepresentation amounting to actual

legal fraud consists of a material representation of a presently existing or past

fact, made with knowledge of its falsity and with the intention that the other

party rely thereon, resulting in reliance by that party to his [or her] detriment."

Jewish Center of Sussex Cty. v. Whale, 86 N.J. 619, 624 (1981).

      The record we have described at length here is utterly devoid of any

evidence that Nagel's behavior in her role as Hossain's real estate agent was

anything other than professional and honest. She accurately conveyed her

client's wishes in a timely fashion. Teach Solais' remaining arguments lack

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.


                                                                                A-3291-18
                                         13